Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT D.(XXV) AMENDMENT NUMBER 24 TO INVESTMENT MANAGEMENT AGREEMENT Effective November 1, 2008 Pursuant to the Investment Management Agreement between Hartford Investment Financial Services, LLC (formerly known as Hartford Investment Financial Services Company) (HIFSCO) and The Hartford Mutual Funds, Inc. (formerly known as ITT Hartford Mutual Funds, Inc.) dated March 3, 1997, as amended (the Agreement), is hereby further amended as follows: In Section 7 of the Agreement, the fee schedule for the Portfolios is restated as follows: Advisers Fund Net Asset Value Annual Rate On first $500 million 0.690% On next $500 million 0.625% On next $4 billion 0.575% On next $5 billion 0.5725% Over $10 billion 0.570% Balanced Allocation Fund Net Asset Value Annual Rate On first $500 million 0.15% Over next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Balanced Income Fund Net Asset Value Annual Rate On first $250 million 0.725% On next $250 million 0.700% On next $500 million 0.675% On next $4 billion 0.650% On next $5 billion 0.6475% Over $10 billion 0.645% Capital Appreciation Fund Net Asset Value Annual Rate On first $500 million 0.80% On next $500 million 0.70% On next $4 billion 0.65% On next $5 billion 0.6475% Over $10 billion 0.645% HMF, Inc. Capital Appreciation II Fund Net Asset Value Annual Rate On first $250 million 1.00% On next $250 million 0.95% On next $500 million 0.90% On next $4 billion 0.85% On next $5 billion 0.8475% Over $10 billion 0.845% Checks and Balances Fund Net Asset Value Annual Rate - None Conservative Allocation Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Disciplined Equity Fund Net Asset Value Annual Rate On first $500 million 0.75% On next $500 million 0.675% On next $4 billion 0.625% On next $5 billion 0.6225% Over $10 billion 0.62% Diversified International Fund Net Asset Value Annual Rate On first $500 million 1.00% On next $500 million 0.95% Next $4 billion 0.90% Next $5 billion 0.8975% Over $10 billion 0.895% Dividend and Growth Fund Net Asset Value Annual Rate On first $500 million 0.75% On next $500 million 0.65% On next $4 billion 0.60% On next $5 billion 0.5975% Over $10 billion 0.595% HMF, Inc. Equity Growth Allocation Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Equity Income Fund Net Asset Value Annual Rate On first $500 million 0.75% On next $500 million 0.70% On next $4 billion 0.65% On next $5 billion 0.6475% Over $10 billion 0.645% Floating Rate Fund Net Asset Value Annual Rate On first $500 million 0.65% On next $4.5 billion 0.60% On next $5 billion 0.58% Over $10 billion 0.57% Fundamental Growth Fund Net Asset Value Annual Rate On first $500 million 0.85% On next $500 million 0.80% On next $4 billion 0.75% On next $5 billion 0.7475% Over $10 billion 0.745% Global Communications Fund Net Asset Value Annual Rate On first $500 million 0.90% On next $500 million 0.85% On next $4 billion 0.80% On next $5 billion 0.7975% Over $10 billion 0.795% Global Enhanced Dividend Fund Net Asset Value Annual Rate On first $500 million 1.00% On next $500 million 0.95% On next $4 billion 0.90% On next $5 billion 0.88% Over $10 billion 0.87% HMF, Inc. Global Equity Fund Net Asset Value Annual Rate On first $500 million 0.95% On next $500 million 0.90% On next $4 billion 0.85% On next $5 billion 0.8475% Over $10 billion 0.845% Global Financial Services Fund Net Asset Value Annual Rate On first $500 million 0.90% On next $500 million 0.85% On next $4 billion 0.80% On next $5 billion 0.7975% Over $10 billion 0.795% Global Growth Fund Net Asset Value Annual Rate On first $500 million 0.85% On next $500 million 0.75% On next $4 billion 0.70% On next $5 billion 0.6975% Over $10 billion 0.695% Global Health Fund Net Asset Value Annual Rate On first $500 million 0.90% On next $500 million 0.85% On next $4 billion 0.80% On next $5 billion 0.7975% Over $10 billion 0.795% Global Technology Fund Net Asset Value Annual Rate On first $500 million 0.90% On next $500 million 0.85% On next $4 billion 0.80% On next $5 billion 0.7975% Over $10 billion 0.795% Growth Allocation Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.08% Over $10 billion 0.07% HMF, Inc. High Yield Fund Net Asset Value Annual Rate On first $500 million 0.70% On next $500 million 0.65% On next $4 billion 0.60% On next $5 billion 0.58% Over $10 billion 0.57% High Yield Municipal Bond Fund Net Asset Value Annual Rate On first $500 million 0.55% On next $500 million 0.50% On next $4 billion 0.475% On next $5 billion 0.455% Over $10 billion 0.445% Income Fund Net Asset Value Annual Rate On first $500 million 0.55% On next $4.5 billion 0.50% On next $5 billion 0.48% Over $10 billion 0.47% Income Allocation Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Inflation Plus Fund Net Asset Value Annual Rate On first $500 million 0.55% On next $4.5 billion 0.50% On next $5 billion 0.48% Over $10 billion 0.47% International Growth Fund Net Asset Value Annual Rate On first $500 million 0.90% On next $500 million 0.85% On next $4 billion 0.80% On next $5 billion 0.7975% Over $10 billion 0.795% HMF, Inc. International Opportunities Fund Net Asset Value Annual Rate On first $500 million 0.85% On next $500 million 0.75% On next $4 billion 0.70% On next $5 billion 0.6975% Over $10 billion 0.695% International Small Company Fund Net Asset Value Annual Rate On first $500 million 0.90% On next $500 million 0.85% On next $4 billion 0.80% On next $5 billion 0.7975% Over $10 billion 0.795% LargeCap Growth Fund Net Asset Value Annual Rate On first $500 million 0.65% On next $500 million 0.60% On next $4 billion 0.55% On next $5 billion 0.53% Over $10 billion 0.52% MidCap Fund Net Asset Value Annual Rate On first $500 million 0.85% On next $500 million 0.75% On next $4 billion 0.70% On next $5 billion 0.6975% Over $10 billion 0.695% MidCap Growth Fund Net Asset Value Annual Rate On first $500 million 0.75% On next $500 million 0.70% On next $4 billion 0.65% On next $5 billion 0.63% Over $10 billion 0.62% MidCap Value Fund Net Asset Value Annual Rate On first $500 million 0.80% On next $500 million 0.725% On next $4 billion 0.675% On next $5 billion 0.6725% Over $10 billion 0.67% HMF, Inc. Money Market Fund Net Asset Value Annual Rate On first $1 billion 0.45% On next $4 billion 0.40% On next $5 billion 0.38% Over $10 billion 0.37% Retirement Income Fund Net Asset Value Annual Rate On first $500 million 0.15% Next $4.5 billion 0.10% Next $5 billion 0.080% Over $10 billion 0.070% Select MidCap Value Fund Net Asset Value Annual Rate On first $500 million 0.75% On next $500 million 0.70% On next $4 billion 0.65% On next $5 billion 0.63% Over $10 billion 0.62% Select SmallCap Value Fund Net Asset Value Annual Rate On first $500 million 1.00% On next $500 million 0.95% On next $4 billion 0.90% On next $5 billion 0.8975% Over $10 billion 0.895% Short Duration Fund Net Asset Value Annual Rate On first $500 million 0.45% On next $4.5 billion 0.40% On next $5 billion 0.38% Over $10 billion 0.37% Small Company Fund Net Asset Value Annual Rate On first $250 million 0.85% On next $250 million 0.80% On next $500 million 0.75% On next $500 million 0.70% On next $3.5 billion 0.65% On next $5 billion 0.63% Over $10 billion 0.62% HMF, Inc. Stock Fund Net Asset Value Annual Rate On first $500 million 0.75% On next $500 million 0.70% On next $4 billion 0.65% On next $5 billion 0.6475% Over $10 billion 0.645% Strategic Income Fund Net Asset Value Annual Rate On first $500 million 0.55% On next $500 million 0.50% On next $4 billion 0.475% On next $5 billion 0.455% Over $10 billion 0.445% Target Retirement 2010 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2015 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2020 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2025 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% HMF, Inc. Target Retirement 2030 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2035 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2040 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2045 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Target Retirement 2050 Fund Net Asset Value Annual Rate On first $500 million 0.15% On next $4.5 billion 0.10% On next $5 billion 0.080% Over $10 billion 0.070% Tax-Free California Fund Net Asset Value Annual Rate On first $500 million 0.500% On next $4.5 billion 0.450% On next $5 billion 0.430% Over $10 billion 0.420% HMF, Inc. Tax-Free New York Fund Net Asset Value Annual Rate On first $500 million 0.50% On next $4.5 billion 0.45% On next $5 billion 0.43% Over $10 billion 0.42% Total Return Bond Fund Net Asset Value Annual Rate On first $500 million 0.55% On next $500 million 0.525% On next $4 billion 0.50% On next $5 billion 0.48% Over $10 billion 0.47% Value Fund Net Asset Value Annual Rate On first $500 million 0.80% On next $500 million 0.70% On next $4 billion 0.65% On next $5 billion 0.6475% Over $10 billion 0.645% HARTFORD INVESTMENT FINANCIAL THE HARTFORD MUTUAL FUNDS, INC. SERVICES, LLC By: /s/Robert Arena By: /s/Robert Arena Robert Arena Robert Arena Manager, Senior Vice President/ Vice President Business Line Principal HMF, Inc.
